          Case 1:20-mc-00111-VEC Document 1 Filed 02/24/20 Page 1 of 2



                        UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF NEW YORK
                                                                          USDC SDNY
                                                                          DOCUMENT
 UNITED STATES OF AMERICA,                                                ELECTRONICALLY FILED
      Plaintiff,                                                          DOC #:
                                                                          DATE FILED: 02/26/2020
                       v.                            1:20-mc-00111

 AMERICAN LITHOGRAPHIC COMPANY,                      (Originally In Equity No. 21-80)
 et al.,
         Defendants.

                                                              MEMO ENDORSED
                       MOTION OF THE UNITED STATES TO
                   TERMINATE A LEGACY ANTITRUST JUDGMENT

       Plaintiff, United States of America (“United States”), moves to terminate the judgment in

the above-captioned antitrust case pursuant to Rule 60(b) of the Federal Rules of Civil

Procedure. As explained in the accompanying United States’ Memorandum of Law in Support

of its Motion to Terminate a Legacy Antitrust Judgment, the United States has concluded that

because of age and changed circumstances since its entry, this almost 99-year-old judgment no

longer serves to protect competition. The United States gave the public notice and the

opportunity to comment on its intent to seek termination of the judgment in the above-captioned

case; it received no comments opposing termination. For these and other reasons explained in

the accompanying memorandum, the United States requests that this judgment be terminated.
         Case 1:20-mc-00111-VEC Document 1 Filed 02/24/20 Page 2 of 2




                                           Respectfully submitted,

Dated: February 24, 2020                    /s/ Barry L. Creech
                                           Barry L. Creech (DC Bar No. 421070)
                                           Trial Attorney
                                           Antitrust Division
                                           United States Department of Justice
                                           450 Fifth St., NW; Suite 4042
                                           Washington, DC 20530
                                           Telephone: (202) 307-2110
                                           Facsimile: (202) 307-5802
                                           Email: barry.creech@usdoj.gov




    Application GRANTED. The Clerk of Court is
    respectfully directed to terminate all pending
    motions and deadlines and close the case.

   SO ORDERED.             Date: 02/26/2020




   HON. VALERIE CAPRONI
   UNITED STATES DISTRICT JUDGE




                                              2
